IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-40915
                          Summary Calendar



LEWIS HARPER,

                                          Plaintiff-Appellant,

versus

DAVID DOUGHTY, ADJETEY K. LOMO, DR.; JOHN STENNER,

                                          Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. G-98-CV-513
                        --------------------
                            March 2, 2001

Before GARWOOD, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Lewis Harper, Texas prisoner #415488, appeals from the grant

of summary judgment for the defendants and the dismissal of his

42 U.S.C. § 1983 action as frivolous.    Harper contends that his

work assignment to field work despite his asthma constituted

deliberate indifference to his health.

     The pleadings and the record indicated no genuine issues of

material fact regarding whether officials were deliberately

indifferent to Harper’s asthma when assigning Harper to field

work.    See Reeves v. Collins, 27 F.3d 174, 176-77 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40915
                                 -2-

1994); GATX Aircraft Corp. v. M/V COURTNEY LEIGH, 768 F.2d 711,

714 (5th Cir. 1985).   Moreover, because the evidence established

that Harper’s mild asthma was not significantly exacerbated by

his work assignment, the district court did not abuse its

discretion by dismissing Harper’s action as frivolous.   See

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997); Mendoza

v. Lynaugh, 989 F.2d 191, 194 (5th Cir. 1993).

     The dismissal of Harper’s action as frivolous by the

district court counts as a “strike” against Harper for purposes

of 28 U.S.C. § 1915(g).   Once Harper accumulates three “strikes,”

he may proceed in forma pauperis (IFP) in civil actions or

appeals while imprisoned only if he “is under imminent danger of

serious physical injury.”   28 U.S.C. § 1915(g).

     AFFIRMED; SANCTIONS WARNING ISSUED.